 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                      OAKLAND DIVISION
 8
     ELGIN K. COX,                                  Case No: 16-cv-04675 SBA
 9                                                  Case No: 12-cv-05880 SBA
                  Plaintiff,
10                                                  ORDER REOPENING ACTIONS AND
           vs.                                      SETTING TELEPHONIC CASE
11                                                  MANAGEMENT CONFERENCE
     ALLIN CORPORATION PLAN, UNUM
12 LIFE INSURANCE COMPANY OF                        Dkt. 71
     AMERICA,                                       Dkt. 189
13
                  Defendants.
14

15          On May 21, 2021, the United States Court of Appeals for the Ninth Circuit issued an
16   order remanding these related actions for the limited purpose of permitting further
17   development of the record. See Case No. 12-cv-05880, Dkt. 188; Case No. 16-cv-04675,
18   Dkt. 70. On June 21, 2021, Plaintiff Elgin K. Cox (“Plaintiff”) filed the instant Request for
19   Status Conference and Administrative Motion to Open Discovery. Case No. 12-cv-05880,
20   Dkt. 189; Case No. 16-cv-04675, 71. The Court finds that, in accordance with the Ninth
21   Circuit’s remand instructions, it is appropriate to reopen these actions and set a telephonic
22   case management conference. Upon the reopening of the actions, discovery may
23   commence. Deadlines to complete discovery and the limited proceedings contemplated in
24   the Ninth Circuit’s order shall be set at the case management conference. Accordingly,
25          IT IS HEREBY ORDERED THAT:
26          1.     The Clerk shall REOPEN these related actions.
27          2.     Plaintiff’s request for a status conference and administrative motion to open
28   discovery is GRANTED.
 1         3.     The parties shall appear for a telephonic Case Management Conference on
 2   August 5, 2021, at 2:45 p.m.1 At least seven (7) calendar days prior to the conference, the
 3   parties shall meet and confer and file a Joint Case Management Conference Statement. The
 4   Statement shall describe the scope of discovery and propose deadlines to complete the same
 5   and the other limited proceedings contemplated. Counsel shall join the conference line
 6   (888) 684-8852 promptly at the date and time specified. The access code to join the
 7   conference is 7281326.
 8         IT IS SO ORDERED.
 9   Dated: 06/30/2021                                 ______________________________
                                                       SAUNDRA BROWN ARMSTRONG
10
                                                       Senior United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27        The Court is advised that only counsel for Plaintiff and Defendants Allin
           1
   Corporation Plan and Unum Life Insurance Company of America will participate in the
28 case management conference. See Pl.’s Req. at 2. No other counsel need appear.

                                                 -2-
